DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2020 has been entered.

Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 28 October 2020, have been entered in full.  Claims 1-118, 123, 129-133 and 135-137 are canceled. Claims 128 and 138 are withdrawn from consideration as being drawn to a non-elected invention.  Claim 119 is amended. Claims 119-122, 124-127, 134 are under examination.
Withdrawn Objections And/Or Rejections
	The rejection to claims 119-122, 124-127, 134 and 136 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davidson et al. (US 2006/0040353; published Feb 23, 2006) in view of Cyr (US 2009/0004302; published Jan 1, 2009) and Adams et al. (US 2009/0285830; published Nov 19, 2009), as set forth at pages 2-10 of the previous Office Action (28 April 2020), is withdrawn in view of the amendment (28 October 2020). 

The rejection to claim 131 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davidson et al. in view of Cyr and Adams et al. as applied to claim 119 above, and further in view of and Kawasaki et al. (US 2011/0105734; published May 5, 2011), as set forth at pages 10-11 of the previous Office Action (28 April 2020), is withdrawn in view of the amendment (28 October 2020).
	
	
NEW CLAIM REJECTIONS/OBJECTIONS
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 119-122, 124-127, 134 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakker et al. (US 2008/0003680; published 1/3/08) in view of Kawasaki et al. (Reference of record; US 2011/0105734; published May 5, 2011), Bakker et al. (Reference of record; U.S. Patent 7,601,891; published 10/13/09) and Bru et al. (Surfactant Science Series, (Surfactants in Solution), ABSTRACT. Volume 64:367-377; 1996). 
Bakker et al. teach that the invention relates to the field of glycoprotein processing in transgenic plants used for the production of recombinant biopharmaceutical proteins. 
Bakker et al. teach that said functional mammalian enzyme providing N-glycan biosynthesis that is normally not present in plants is human beta 1,4-galactosyltransferase (para 0008 and claims)(applies to claims 119, 121 and 122). Bakker et al. teach the mammalian protein that is normally not present in plants can be erythropoietin (para 0024)(applies to claim 119). Bakker et al. teach the plants to include tobacco plants. Bakker et al. teach transforming tobacco plants (para 0018, 0021, 0026 and 0041 and claims)(applies to claims 119 and 125). Bakker et al. teach that the invention is not limited to plants but also provides other organisms like animals, fungi or yeast, or cell lines like mammalian cell lines or insect cell lines with the capacity to produce a glycoprotein (essentially non-sialylated)(paras 0005 and 0014)(applies to claim 119). 
Bakker et al. teach that generating stably transformed plants which produce tailored glycoproteins can be established by inoculating plant cells or tissues with Agrobacterium strains containing a (binary) vector which comprises both nucleotide sequences encoding N-glycosylation modifying enzymes and genes encoding commercially heterologous glycoproteins. Bakker et al. teach that alternatively, stably transformed plants which produce tailored glycoproteins with commercial interest can be generated by simultaneous inoculation (co-transformation) of two or more Agrobacterium strains each carrying a vector comprising either nucleotide sequences encoding N-applies to claims 119 and 124).  
Bakker et al. teach isolating the glycoprotein. Bakker et al. teach that several types of separation techniques exist, such as immune affinity purification, size-exclusion chromatography or electrophoresis, to mediate the required purification (para 0011). Bakker et al. teach cultivating a plant according to the invention until said plant has reached a harvestable stage, for example when sufficient biomass has grown to allow profitable harvesting, followed by harvesting said plant with established techniques known in the art and fractionating said plant with established techniques known in the art to obtain fractionated plant material and at least partly isolating said glycoprotein from said fractionated plant material (para 0023)(applies to claims 119b, 119d, 119e, 125-127, 134). Bakker et al. teach the use of a HIS tag to allow purification of recombinant proteins from the plant (para 0051)(applies to claim 120). 
In summary, Bakker et al. teach providing a tobacco plant comprising a nucleotide sequence encoding a functional mammalian enzyme providing N-glycan biosynthesis that is normally not present in plants (i.e. human beta 1,4-galactosyltransferase), said plant additionally comprising at least a second mammalian nucleotide sequence encoding a protein that is normally not present in plants (i.e. erythropoietin), wherein specific promoters drive expression of the said genes. Bakker et al. teach purifying asialo-EPO.
Bakker et al. do not teach that EPO is human EPO with a nucleic acid sequence comprising SEQ ID NO: 3 or SEQ ID NO: 4. Bakker et al. do not teach that human beta 
Kawasaki et al. teach a polynucleotide sequence (SEQ ID NO:3) that is 100% identical to instant SEQ ID NO:3 (Sequence search results of record; previous Office Action 5/19/16). Kawasaki et al. teach that the nucleic acid sequence of SEQ ID NO:3 is human EPO (para 0054 and page 7)(applies to claim 119).
Bakker ‘891 teach a polynucleotide sequence (SEQ ID NO:1) that is 100% identical to instant SEQ ID NO:10 (Sequence search results of record; previous Office Action 5/19/16). Bakker et al. teach that the nucleic acid sequence of SEQ ID NO:1 is human beta 1,4-galactosyltransferase (Figure 5)(applies to claim 119).
Bru et al. teach ammonium sulfate precipitation as a classical method 
for the removal of phenols and chlorophylls during plant protein purification (applies to claim 119c). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify a method of producing and purifying asialo-recombinant human EPO from a transformed tobacco plant or tobacco plant cell wherein said transformed plant or cell comprises a nucleotide sequence encoding human beta 1,4-galactosyltransferase and a second mammalian nucleotide sequence encoding erythropoietin, wherein specific promoters drive expression of the said genes; by employing the nucleic acid of human B1,4-galactosyltransferase as taught by Bakker ‘891 and the nucleic acid of human erythropoietin as taught by Kawasaki et al.; wherein 
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the method and expect success because recombinantly produced proteins, such as those produced in plants, allow large quantities of product to be made. Thus, it would be obvious to use the nucleic acids of human beta 1, 4-galactosyltransferase and human recombinant EPO as taught by Bakker ‘891 and Kawasaki, respectively. Bru et al. teach that ammonium sulfate precipitation is employed to remove chlorophyll during plant protein purification. Based on the teachings, one skilled in the art would find motivation to modify the teachings of Bakker, Kawasaki, Bakker ‘891 and Bru and thereby arrive at the presently claimed invention.
	
	
APPLICANT’S ARGUMENTS
Applicant cites the Examiner’s arguments from page 9 of the previous Office Action (28 April 2020): “The arguments that asialo-rhuEPO exhibited a cytoprotective effect more than double that provided by mammalian cell-derived rhuEPO (rhuEPOm) and that an improvement in cytoprotective effect, over a variety of cell types, could not have been expected based on Davidson, are not found persuasive. The Declaration's showing of unexpected results is not commensurate in scope with the claims. The instant claims encompass any polynucleotide encoding a human EPO fusion protein and any polynucleotide encoding a beta 1,4 galactosyltransferase produced from any plant/plant cell. However, the Declaration's showing teaches SEQ ID NO:3 and SEQ ID NO:4 (for 
Applicant argues that without conceding to the correctness of the ground of rejection, Applicant notes that claim 119 has been amended to incorporate the subject matter of claims 123 and 131, and to specify that the method relates to a tobacco plant. Applicant also submits that claim 119, as amended, is commensurate in scope with the data discussed in the Declaration.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	The Declaration of Xie Under 37 C.F.R. § 1.132 (submitted 28 January 2020) states that generating and purifying asialo-rhuEPO in plants, rather than in yeast, offers unexpected benefits neither taught nor suggested by Davidson. 
	The Declaration of Xie Under 37 C.F.R. § 1.132 discuss three published papers on plant-derived asialo rhuEPO (asialo-rhuEPOp) (Kittur et al. Biochemistry and Biophysics Reports 17:157-168, 2019; Kittur et al., PLoS One 8: e76468, 2013 and Arthur et al., Frontiers in Pharmacology 8, Article 208; 17, 2017). 
The Declaration states  that one Kittur reference demonstrates asialo-rhuEPOp not only exhibited cytoprotective properties in mouse cardiomyocytes injured by STS, but exhibited a cytoprotective effect more than double that provided by mammalian cell-derived rhuEPO (rhuEPOm). A second Kittur reference showed a similar two-fold improvement over rhuEPOm for cytoprotective effect of neuronal-like cells injured by STS. The Arthur reference showed that asialo-rhuEPOp displayed a significant 
	The Examiner notes that the new rejection teaches generating and purifying asialo-EPO from tobacco plants. Bakker et al. (US 2008/0003680; published 1/3/08) teach transforming tobacco plants with a nucleotide sequences encoding a human beta 1, 4 galactosyltransferase and erythropoietin. Bakker ‘891 and Kawasaki teach the claimed SEQ ID NO: sequences of human beta 1, 4 galactosyltransferase and human EPO, respectively. Bru et al. teach that ammonium sulfate precipitation is employed to remove chlorophyll during plant protein purification. The asialo-EPO isolated from tobacco plants would be expected to exhibit the same cytoprotective effects as discussed in the Xie Declaration. 
 MPEP 2145 II teaches that Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present in the Prior Art. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).

Art of Record
The art made of record is considered pertinent to Applicant's disclosure as it defines the general state of the art is Okada et al. (Asialoerythropoietin has strong renoprotective effects against ischemia-reperfusion injury in a murine model. Transplantation Volume 84:504-510; 2007).
Okada et al. teach that the renoprotective effect of erythropoietin (EPO) and asialo EPO was investigated in a murine ischemia-reperfusion injury (I/R) model. Okada et al. Okada et al. teach that the neuroprotective effect of asialo EPO has been extensively studied, and is reported to be more potent than that of EPO (page 509, left column). 
	
	
			Conclusion

		No claims are allowed. 
	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        1/28/21